DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on March 19, 2020 for application number 16/823,472. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of first flow openings, plurality of second flow openings, second flow channels, joint, first lateral side and second lateral side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janke et al. (US PG Pub No. 2016/0146162), hereinafter “Janke”.
Regarding claim 1, Janke disclose a heat exchanger (Fig. 2 (1)) comprising: a heat exchanger core (Fig. 3 (3)) configured for exchanging heat between a first fluid and a second fluid (Abstract); and a precooling flow structure (Fig. 2 (2)) coupled to an inlet end (Fig. 3 (11)) of the heat exchanger core (3) with respect to a direction of a flow of the first fluid (paragraph 24), an interior (Fig. 3 (7)) of the precooling flow structure (2) configured to convey the first fluid therethrough (paragraph 25), the precooling flow structure (2) including at least one precooling tube (Fig. 3 (9)) extending through the interior (7) of the precooling flow structure (2), wherein the at least one precooling tube (9) is configured to 
Regarding claim 2, Janke discloses the heat exchanger of Claim 1, further comprising a housing (Fig. 2 (4 & 5)) surrounding the heat exchanger core (3) and the precooling flow structure (2).
Regarding claim 3, Janke discloses the heat exchanger of Claim 2, wherein the second fluid is conveyed through a precooling chamber (Fig. 4 (14 & 15)) formed between an inner surface of the housing (5) and an outer surface of the precooling flow structure (2).
Regarding claim 4, Janke discloses the heat exchanger of Claim 3, wherein the second fluid is conveyed through a manifold chamber (Fig. 4 (16 & 17)) formed between the inner surface of the housing (5) and an outer surface of the heat exchanger core (3).
Regarding claim 5, Janke discloses the heat exchanger of Claim 4, wherein the precooling chamber (Fig. 4 (14 & 15)) is in direct fluid communication with the manifold chamber (Fig. 4 (16 & 17)).
Regarding claim 6, Janke discloses the heat exchanger of Claim 2, wherein an inlet end (Fig. 3 (12)) of the precooling flow structure (2) is coupled to the housing (5) and an outlet end of the precooling flow structure (2) is coupled to the inlet end (11) of the heat exchanger core (3) with respect to the flow of the first fluid.
Regarding claim 7, Janke discloses the heat exchanger of Claim 1, wherein the heat exchanger core (3) includes a plurality of first flow openings (Fig. 3 (inside elements 8)) configured to convey the first fluid therethrough (paragraph 26) and a plurality of 
Regarding claim 8, Janke discloses the heat exchanger of Claim 7, wherein the interior (7) of the precooling flow structure (2) forms a manifold for distributing the first fluid to each of the plurality of the first flow openings (Fig. 3 (inside elements 8)).
Regarding claim 9, Janke discloses the heat exchanger of Claim 8, wherein a housing (Fig. 2 (4 & 5)) surrounds the heat exchanger core (3) and the precooling flow structure (2), wherein a precooling chamber (Fig. 4 (14 & 15)) formed between the housing (Fig. 2 (4 & 5)) and the heat exchanger core (3) forms a manifold for distributing the second fluid to each of the plurality of the second flow channels.
Regarding claim 10, Janke discloses the heat exchanger of Claim 1, wherein the heat exchanger core (3) is formed by a plurality of stacked heat exchanger elements (8).
Regarding claim 11, Janke discloses the heat exchanger of Claim 10, wherein the at least one precooling tube (9) is coupled to an end of one of the heat exchanger elements (8); (Fig. 4, through different elements).
Regarding claim 12, Janke discloses the heat exchanger of Claim 10, wherein a joint is formed between a pair of the heat exchanger elements (8), and wherein the at least one precooling tube (9) is coupled to the pair of the heat exchanger elements (8) along the joint therebetween (Fig. 4 (structure in the upper part of the apparatus)).
Regarding claim 13, Janke discloses the heat exchanger of Claim 1, wherein the at least one precooling tube (9) is coupled to the heat exchanger core (3).
Regarding claim 14, Janke discloses the heat exchanger of Claim 1, wherein the at least one precooling tube (9) extends from a first lateral side of the precooling flow 
Regarding claim 15, Janke discloses the heat exchanger of Claim 14, wherein a first end of the at least one precooling tube (9) is received in a first tube opening (Fig. 4 (in the element 33)) formed in the first lateral side of the precooling flow structure while a second end of the at least one precooling tube is received in a second tube opening formed in the second lateral side of the precooling flow structure (paragraphs 34 & 35).
Regarding claim 16, Janke discloses the heat exchanger of Claim 1, wherein the at least one precooling tube (9) has one of an elliptical cross-sectional shape, an egg-shaped cross-sectional shape, a triangular cross-sectional shape, or a rectangular cross-sectional shape (Fig. 4 (9)).
Regarding claim 17, Janke discloses the heat exchanger of Claim 1, wherein the first fluid is an exhaust gas after exiting an internal combustion engine of a motor vehicle (Abstract) and the second fluid is a coolant for cooling the exhaust gas (Abstract).
Regarding claim 18, Janke discloses a heat exchanger comprising: a housing (Fig. 2 (4 & 5)); a heat exchanger core (Fig. 3 (3)) disposed within the housing (Fig. 2 (4 & 5)) and configured for exchanging heat between a first fluid and a second fluid (Abstract); and a precooling flow structure (Fig. 2 (2)) disposed within the housing (Fig. 2 (4 & 5)), the precooling flow structure (2) coupled to each of the housing (Fig. 2 (4 & 5)) and an inlet end (Fig. 3 (11)) of the heat exchanger core (3) with respect to a direction of the flow of the first fluid (paragraph 24), an interior (Fig. 3 (7)) of the precooling flow structure (2) configured to convey the first fluid therethrough (paragraph 25), the precooling flow structure (2) including at least one precooling tube (Fig. 3 (9)) extending through the 
Regarding claim 19, Janke discloses the heat exchanger of Claim 18, wherein the second fluid is conveyed through a precooling chamber (Fig. 4 (14 & 15)) formed between an inner surface of the housing (5) and an outer surface of the precooling flow structure (2).
Regarding claim 20, Janke discloses the heat exchanger of Claim 18, wherein an inlet end (Fig. 3 (12)) of the precooling flow structure (2) is coupled to the housing (5) and an outlet end of the precooling flow structure (2) is coupled to the inlet end (11) of the heat exchanger core (3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747